*942OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s contention that his rights under CPL 30.30 were violated was forfeited when he entered his plea of guilty (People v Friscia, 51 NY2d 845). In addition, and for the reasons stated by the Appellate Division, we find there was no violation of defendant’s constitutional right to a speedy trial (see People v Taranovich, 37 NY2d 442).
Judges Jasen, Gabrielli, Wachtler, Fuchsberg and Meyer concur in memorandum; Chief Judge Cooke and Judge Jones taking no part.
Order affirmed.